Citation Nr: 1719268	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  07-06 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 23, 2002, for the award of service connection for posttraumatic stress disorder (PTSD), to include whether clear and unmistakable error (CUE) was made in a February 1984 rating action that denied service connection.


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Los Angeles, California.

The Veteran is represented by the attorney listed on the title page.  The attorney was unable to attend when the Veteran appeared at a Travel Board hearing before the undersigned in March 2017.  In order to allow the attorney a full review of the case, and in order to consider all possible avenues of relief, the Board has broadly construed the Veteran's contentions, as set forth below.

The Board has construed the Veteran's statements and arguments to be an assertion of clear and unmistakable error (CUE) in a February 1984 rating decision which denied service connection for PTSD. However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance but as addressed below is intertwined with the earlier effective date issue at hand. The issue has been recharacterized accordingly on the title page of this decision to reflect this.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.
REMAND

By way of history, the Veteran filed a claim of entitlement to service connection for PTSD in November 1982. This claim was later denied in a February 1984 rating decision. The denial was attributed to the lack of symptoms at the time and no specific stressor was identified from the Veteran's available records.

The Veteran later filed a claim to reopen the issue of entitlement to service connection for PTSD, which was eventually granted, effective April 23, 2002, in part, on the basis of stressful experiences verified by evidence contained in his military personnel records.  The diagnosis was also noted in available Social Security records.

During the pendency of the Veteran's current appeal, he has contended that the RO failed to address the content of his service treatment records prior to 1984, and that his medical records at that time contained several clear diagnoses of PTSD or other psychiatric condition which were omitted from consideration. At his March 2017 hearing, he testified that he never received notice of the February 1984 rating decision and that he was in fact a combat Veteran.

A final decision of the RO may be attacked collaterally if evidence establishes CUE. 38 U.S.C.A. § 5109A (West 2014). To constitute CUE the error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision. Cook v. Principi, 318 F.3d 1334, 1343-44 (2002); Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

Generally, CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error. Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997).

Regarding the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, the Board finds that the issue of whether CUE exists in the February 1984 rating decision has been reasonably raised  by the record, both in the Veteran's statements and during his March 2017 Board hearing, but has not been adjudicated by the AOJ. That issue is, however, intertwined with the certified issue of an earlier effective date for the grant of service connection for PTSD. If error was found, it could impact the finality of the February 1984 rating decision and could affect any decision made herein on the effective date. Thus, it is the Veteran's advantage to have both issues reviewed initially by the RO prior to entry of a decision by the Board.

As noted, the Veteran's attorney was unable to appear at the hearing.  The CUE issue thus far has not been plead with the specificity required to move forward.  If the attorney of the Veteran desire that issue to move forward, it should specifically be plead.  If they do not desire consideration of this issue, they should so indicate in writing and the case should be returned to the Board on the earlier effective date question.

Accordingly, the case is REMANDED for the following action:

1. Offer the Veteran and his attorney the opportunity to specifically plead the issue of CUE in the 1984 rating action if they so desire.  They are informed that there must be specificity in the pleading of CUE as set out in the above legal criteria.  If they do not desire to plead CUE in the 1984 rating action, the matter may be returned to the Board.

2.  If CUE is plead, adjudicate the issue of whether there is clear and unmistakable error (CUE) in a February 1984 rating decision which denied service connection for PTSD. All appropriate procedures should then be followed.  If the matter is not granted, the Veteran and his attorney should be advised that, if they wish to continue an appeal of this issue, they must file a timely notice of disagreement following the issuance of a rating decision.  If CUE is not plead, the matter should be returned to the Board in accordance with applicable procedures on the previously developed earlier effective date claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


